Citation Nr: 0837674	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  07-13 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for anxiety with 
multiple somatoform disorders.  

2.  Entitlement to service connection for a neck condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his brother



ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to 
November 1979.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2006 rating decision in which the RO, inter 
alia, denied the veteran's claims for service connection for 
anxiety with multiple somatoform disorders and a neck 
condition.  In March 2006, the veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in April 2007, and the veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in May 2007.

In September 2008, the veteran testified during a Board 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of that hearing is of record.  

In May 2008, subsequent to issuance of the April 2007 SOC, 
the veteran submitted additional records of VA treatment.  
This evidence was not accompanied by a waiver of initial RO 
consideration of the evidence, however, as the claims are 
being remanded, the RO should consider this additional 
evidence when readjudicating the claims.  See 38 C.F.R. 
§§ 19.37, 20.800, 20.1304(c) (2008).  

For the reasons expressed below, the matters on appeal are 
being remanded to the RO, via the Appeals Management Center 
(AMC), in Washington, DC; VA will notify the veteran when 
further action, on his part, is required.  

As a final preliminary matter, the Board notes that, in his 
March 2006 NOD, the veteran stated that he disagreed with the 
denial of service connection for anxiety with multiple 
somatoform disorders, i.e., post-traumatic stress disorder 
(PTSD).  As a claim for service connection for PTSD has not 
yet been adjudicated, this matter is not properly before the 
Board; hence, it is referred to the RO for appropriate 
action.  In correspondence received in May 2008, the veteran 
appears to request reopening of his claim for service 
connection for a back condition.  In this regard, the Board 
notes that the February 2006 rating decision found that new 
and material evidence had not been submitted sufficient to 
reopen the claim for service connection for a back injury.  
There is no indication in the record that the RO has 
adjudicated the May 2008 request to reopen the claim for 
service connection.  As such, this matter is also not 
properly before the Board, and is thus referred to the RO for 
appropriate action.  

REMAND

The Board's review of the claims file reveals that further RO 
action on the claims on appeal is warranted.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002 & Supp 2008); 38 C.F.R. § 3.303 
(2008).  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

Regarding the claim for service connection for a neck 
condition, the veteran asserts that he injured his neck 
during service.  He has indicated that he was injured when a 
hatch fell on his head and he fell down the stairwell.  He 
reported that he received stitches in his head and hand.  The 
service treatment records reflect that the veteran presented 
with multiple cuts in his ring finger, middle finger, and 
left parietal area of the head in December 1977, and received 
stitches.  Moreover, the veteran is competent to report the 
history of his in-service injury.  See, e.g., Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1991).  

Post-service records of VA treatment include an April 1999 X-
ray of the cervical spine, which revealed mild lower cervical 
osteophytosis.  A June 2003 X-ray of the soft tissues of the 
neck was negative.  Records of mental health treatment from 
December 2005 to April 2007 include findings of degenerative 
joint disease of the cervical spine on Axis III.  In June 
2007, the veteran's primary care physician stated that the 
veteran had been receiving treatment at the Bay Pines VA 
Medical Center (VAMC) for several years, and continued to 
have on and off cervical pain.  The physician added that the 
veteran gave a history of multiple falls and injuries to the 
cervical spine during active service, and opined that his 
cervical pain was more likely than not related to multiple 
injuries sustained during active service.  

While the June 2007 statement from the veteran's physician 
suggests that the veteran may have a current neck condition 
related to service, there is no clearly stated basis for the 
opinion-other than the veteran's own reported history-and 
there is no is indication that the physician reviewed the 
veteran's claims file prior to rendering his opinion.  In 
this regard, the Board notes that a December 1996 record of 
VA treatment reflects that the veteran presented with 
multiple complaints, including neck pain, following a motor 
vehicle accident.  Moreover, while the veteran's physician 
opined that his cervical pain is related to service, pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not constitute a disability for which 
service connection can be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999), vacated in part and remanded on 
other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 
3d 1356 (Fed. Cir. 2001); see Evans v. West, 12 Vet. App. 22 
(1998).  

Pursuant to 38 U.S.C.A. § 5103A(d) (West 2002), VA will 
provide a medical examination or obtain a medical opinion if 
the record, including lay or medical evidence, contains 
competent evidence of a disability that may be associated 
with an event, injury, or disease that occurred in service, 
but the record does not contain sufficient medical evidence 
to decide the claim.  See also 38 C.F.R. § 3.159(c)(4) 
(2008).  

Under the circumstances of this appeal, the Board finds that 
a medical opinion -based on full consideration of the 
veteran's documented medical history and assertions, and 
supported by clearly-stated rationale-is needed to resolve 
the claim for service connection for a neck condition.  See 
38 U.S.C.A. § 5103A.  

Hence, the RO should arrange for the veteran to undergo a VA 
examination, by an appropriate physician, at a VA medical 
facility, to evaluate his claimed neck condition.  The 
veteran is hereby advised that failure to report to the 
scheduled examination, without good cause, may result in 
denial of the claim for service connection for a neck 
condition (as the original claim will be considered on the 
basis of the evidence of record).  See 38 C.F.R. § 3.655.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
any scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination sent to him by the pertinent 
VA medical facility.

In addition to the foregoing, review of the claims file 
reveals that there are outstanding pertinent Federal records.  
In this regard, the veteran testified during the September 
2008 hearing that he was receiving treatment for anxiety at 
the Bay Pines VAMC every three months.  The veteran has 
consistently reported that all treatment for both anxiety and 
his neck condition have been at this facility.  The claims 
file currently includes outpatient treatment records from the 
Bay Pines VAMC dated from January 1996 to April 2007.  While, 
in May 2008, the veteran submitted records of VA treatment 
from June to October 2007, these records are incomplete, as 
only pages 2, 4, 6, and 7 of printed records were submitted.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
records of pertinent treatment from the Bay Pines VAMC since 
April 2007, following the current procedures prescribed in 38 
C.F.R. § 3.159(c) as regards requests for records from 
Federal facilities. 

The RO should also obtain all outstanding pertinent records 
from the Social Security Administration (SSA).  A March 2006 
record of VA treatment reflects that the veteran had applied 
for Social Security Disability Insurance (SSDI), but had been 
denied those benefits on several occasions.  However, no 
records regarding claims for disability benefits with SSA 
have been associated with the claims file.  While SSA records 
are not controlling for VA determinations, they may be 
"pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. 
App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Hence, when VA is put on notice of the existence of 
SSA records, as here, it must seek to obtain those records 
before proceeding with the appeal.  See Murincsak; see also 
Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the RO 
should obtain and associate with the claims file a copy of 
any SSA decisions regarding the claims for disability 
benefits pertinent to the claims on appeal, as well as copies 
of all medical records underlying that determination, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159(c) with respect to requesting records from Federal 
facilities. 

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claims 
on appeal.  The RO's notice letter to the veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA (to include 
arranging for the veteran to undergo VA examination to 
evaluate his claimed anxiety with multiple somatoform 
disorders, if appropriate) prior to adjudicating the claims 
on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Bay 
Pines VAMC all records of evaluation 
and/or treatment of the veteran's anxiety 
with multiple somatoform disorders and a 
neck condition, since April 2007.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should obtain from the SSA a 
copy of its decisions regarding the 
veteran's claims for disability benefits 
pertinent to either of the claims on 
appeal, as well as copies of all medical 
records underlying those determinations.  
In requesting these records, the RO 
should follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

3.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal that is not currently of 
record.  

The RO should also clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified, following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

5.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA examination of his neck, by an 
appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of examination should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (to include 
X-rays) should be accomplished (with all 
results made available to the examining 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.

The examiner should clearly identify all 
current neck disability/ies.  Then, with 
respect to each diagnosed neck 
disability, the physician should  offer 
an opinion as whether it is at least as 
likely as not (i.e., there is a 50 
percent or greater probability) that such 
disability is the result of injury or 
disease incurred in or aggravated by 
service, to include the veteran's 
reported in-service injury.  In rendering 
the requested opinion, the examiner 
should specifically address the June 2007 
opinion from the veteran's VA primary 
care physician, and the significance, if 
any, of the post-service motor vehicle 
accident in 1996.  

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

6.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to the veteran by 
the pertinent VA medical facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted (to 
include arranging for the veteran to 
undergo VA examination to evaluate his 
claimed anxiety with multiple somatoform 
disorders, if appropriate), the RO should 
readjudicate the claims on appeal in 
light of all pertinent evidence and legal 
authority.  

9.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


